Citation Nr: 1608598	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  08-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals status-post head cyst removal, to include scar.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 1992. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2006 by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office.

In October 2011, the Veteran testified before a Veterans Law Judge who has since retired.  A transcript of the hearing is of record.

The case was previously before the Board in April 2012 and March 2014 when it was remanded for additional development.

The issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As noted the Veteran testified before a Veterans Law Judge in October 2011.  As that Veterans Law Judge has since retired in December 2015 the Board advised the appellant of his right to testify at a new hearing.  In January 2016, a request was received from the Veteran requesting that he be afforded a video conference hearing.

Hence, this case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in accordance with applicable procedures.  The Veteran and his representative must be notified of the time and place to report for the hearing. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


